Citation Nr: 0834494	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right rib and back disabilities, claimed as 
resulting from inadequate Department of Veterans Affairs (VA) 
treatment related to a June 15, 1988, boating injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from June 23, 1948, to July 
23, 1948.  

In June 2006, the Board denied the veteran's claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for additional right 
rib and back disabilities, claimed as resulting from 
inadequate VA treatment related to a June 15, 1988, boating 
injury.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  A memorandum 
decision was received in April 2008, and the Court entered 
Judgment the following month, vacating the Board's June 2006 
decision, and remanding the claims to the Board for 
readjudication consistent with the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that VA's failure to diagnose rib and 
thoracic compression fractures in 1988 resulted in additional 
rib and back disabilities that occurred after he continued to 
engage in work such as heavy labor on a farm.  

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151, as pertinent to 
this appeal, provides that, where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected. 
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40- 97.  The Board's review 
of the record, however, reflects that the veteran raised his 
§ 1151 claims prior to the effective date of that 
requirement.  

In light of the fact that the 1151 claims were raised prior 
to October 1997, the older standard which did not require a 
showing of negligence applies.  However, the VCAA notice that 
was sent to the veteran in April 2005 provided him with duty 
to assist information under the new standard.  Thus, this 
VCAA notification letter contained information regarding the 
incorrect standard.  A remand is required to correct this 
matter.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC/RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim for 
compensation under the old 38 U.S.C.A. § 
1151, and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  Such readjudication should 
include consideration or whether new 
examination or opinion is indicated.  
Specifically, if evidence is submitted 
that makes the need for a new exam or 
opinion obvious, such additional 
development should be undertaken as 
indicated.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




